Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 12, 2015

                                      No. 04-15-00147-CV

                                  CITY OF LAREDO, Texas,
                                         Appellant

                                               v.

                                     Julian Jacobo REYNA,
                                             Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014-CVQ-000557 D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
         Appellee’s brief in this accelerated appeal was due May 4, 2015. The brief has not been
filed.

       We order appellee to file his brief by May 15, 2015. If the brief is not filed by the date
ordered, we will order the case submitted without an appellee’s brief.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court